In re Brown, Kevin; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “0”, No. 87-44; to the Court of Appeal, Fifth Circuit, No. 95-KW-1056.
Writ granted; case remanded. The district court is ordered to appoint counsel and hold a hearing at which it will determine if the charges underlying the detainers lodged against relator have prescribed. La.C.Cr.P. art. 572. If they have, it shall order the detainers removed and the corresponding restrictions lifted.
MARCUS and VICTORY, JJ., would deny the writ.